Exhibit 10.14

 

ACLARIS THERAPEUTICS, INC.

 

SECOND AMENDED & RESTATED

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

 

Each member of the Board of Directors (the “Board”) who is not also serving as
an employee of Aclaris Therapeutics, Inc. (the “Company”) or any of its
affiliates or NeXeption, LLC or any affiliates of NeXeption, LLC (each such
member, an “Eligible Director”) will receive the compensation described in this
Second Amended & Restated Non-Employee Director Compensation Policy (this
“Policy”) for his or her Board service effective as of October 30, 2019 (the
“Effective Date”).  An Eligible Director may decline all or any portion of his
or her compensation by giving notice to the Company prior to the date cash is to
be paid or equity awards are to be granted, as the case may be.  This Policy may
be amended at any time in the sole discretion of the Board or the Compensation
Committee of the Board. The terms and conditions of this Policy shall supersede
any prior Non-Employee Director Compensation Policy of the Company.

 

Annual Cash Compensation

 

The annual cash compensation amount set forth below is payable in equal
quarterly installments, payable in arrears on the last day of each fiscal
quarter in which the service occurred.  If an Eligible Director joins the Board
or a committee of the Board at a time other than effective as of the first day
of a fiscal quarter, each annual retainer set forth below will be pro-rated
based on days served in the applicable fiscal year, with the pro-rated amount
paid for the first fiscal quarter in which the Eligible Director provides the
service, and regular full quarterly payments thereafter.  All annual cash fees
are vested upon payment.

 

1.            Annual Board Service Retainer:

 

a.            All Eligible Directors: $40,000

 

2.            Annual Committee Member Service Retainer:

 

a.            Member of the Audit Committee: $7,500

b.            Member of the Compensation Committee: $6,000

c.            Member of the Nominating and Corporate Governance Committee:
$4,500

 

3.            Annual Committee Chair Service Retainer (in addition to Committee
Member Service Retainer):

 

a.            Chairman of the Audit Committee: $12,500

b.            Chairman of the Compensation Committee: $8,000

c.            Chairman of the Nominating and Corporate Governance Committee:
$4,500

 

4.            Annual Chairman of the Board Service Retainer (in addition to
Board Service Retainer): $27,500

 

Equity Compensation

 

The equity compensation set forth below will be granted under the Company’s 2015
Equity Incentive Plan (the “Plan”).  All stock options granted under this Policy
will be nonstatutory stock options, with an exercise price per share equal to
100% of the Fair Market Value (as defined in the Plan) of the Company’s
underlying common stock (the “Common Stock”) on the date of grant, and a term of
ten years from the date of grant (subject to earlier termination in connection
with a termination of service as provided in the Plan).

 

1.            Initial Grant: On the date of the Eligible Director’s initial
election to the Board, for each Eligible Director who is first elected to the
Board following the Effective Date (or, if such date is not a market trading
day, the first market trading day thereafter), the Eligible Director will be
automatically, and without further action by the Board or Compensation Committee
of the Board, granted a stock option to purchase 22,000 shares of the Company’s
Common Stock, with an exercise price per share equal to 100% of the Fair Market
Value of the Company’s Common Stock on the date of grant.  The shares subject to
each such stock option will vest in equal monthly










 

installments for 36 months, subject to the Eligible Director’s Continuous
Service (as defined in the Plan) through such vesting date[s].

 

2.            Annual Grant: On the date of each annual stockholders meeting of
the Company held on and after the Effective Date, each Eligible Director who
continues to serve as a non-employee member of the Board following such
stockholders meeting will be automatically, and without further action by the
Board or Compensation Committee of the Board, granted (a) a stock option to
purchase 11,000 shares of the Company’s Common Stock, with an exercise price per
share equal to 100% of the Fair Market Value of the Company’s Common Stock on
the date of grant or (b) if approved by the Board or the Compensation Committee
of the Board prior to any such meeting, a number of restricted stock units at a
ratio to the number of shares such Eligible Director would have received under
clause (a) as determined by the Board or the Compensation Committee (or any
combination of clause (a) and this clause (b)).  The shares subject to each such
stock option will vest in equal monthly installments for 12 months and the
restricted stock units will vest in one installment on the first anniversary of
the grant date, subject to the Eligible Director’s Continuous Service through
such vesting date[s].

 

 



